Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 1 of 30

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

In Re
Case No: 19-04258-swd
NAJEEB AHMED KHAN, Chapter 11
Honorable Scott W. Dales
Debtor. Filed: October 8, 2019

/
NANCY L. KHAN’S MOTION TO APPROVE SALE OF REAL PROPERTY AND
GRANTING NANCY L. KHAN ADEQUATE PROTECTION
(23411 Lakeview Drive, Edwardsburg, Michigan)
Nancy L. Khan (“Mrs. Khan’), through her attorneys Warner Norcross + Judd LLP,
hereby moves for an order approving the sale of real property commonly known as 23411

Lakeview Drive, Edwardsburg, Michigan (the “Motion”) substantially in the form attached as

Exhibit A. In support of her Motion, Mrs. Khan states as follows:

1, This Court has jurisdiction over this Motion under 28 U.S.C. §1334.

2. Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

3, This Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(M).

4. The statutory bases for the relief sought herein are Sections 105, 361, and 363 of

11 U.S.C. §§ 101 et seg. (the “Bankruptcy Code”), and Rule 6004 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”).

5. The Debtor filed a petition for relief under Chapter 11 of the Bankruptcy Code on
October 8, 2019 (the “Petition Date”).

6. Mrs. Khan is Debtor’s wife of nearly thirty years.

7. On August 9, 2019, Mrs. Khan filed an action for separate maintenance (the

“Separate Maintenance Action”), which is pending in the 43rd Circuit Court for Cass County,
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 2 of 30

Michigan, Family Court (the “Family Court”) before the Honorable Mark A. Herman, Case No.
19-00418-DO. A copy of Ms. Khan’s complaint is attached as Exhibit B.

8. Among other relief, Ms. Khan has requested that Judge Herman determine spousal
support and the equitable division of marital assets acquired during her marriage to Debtor
pursuant to MCL 552.7.

9, On September 23, 2019, Mrs. Khan's Motion for a Temporary Order was heard
before Cass County Circuit Court attorney referee Melissa Sytsma. The Family Court has ordered
the parties to submit an order consistent with that proceeding.

10. The Separate Maintenance Action was scheduled for mediation before Mr.
Frederick D. Dilley on October 16 and October 23, 2019.

11. On October 11, 2019, the parties submitted a Stipulation to Stay Proceedings,
pending further order of the Bankruptcy Court. The Family Court has not yet acted on that
stipulation.

12. On October 16, 2019, Mrs. Khan filed her Motion for Relief from the Automatic
Stay (Dkt. No. 61), and requested that the automatic stay be lifted to permit her to: (i) mediate and
otherwise litigate to judgment the property-related and other matters in the Separate Maintenance
Action; and (ii) allow Judge Herman in the Family Court to equitably divide Debtor and Mrs.
Khan’s marital assets according to Michigan law and enter a judgment.

13. Mrs. Khan is the sole title holder of certain real property commonly known as
23411 Lakeview Drive, Edwardsburg, Michigan and legally described as:

Real Estate located in the Township of Ontwa, County of Cass, State
of Michigan and described as:

The East 35 feet of Lot Number 26, Block 1; Lots numbered 27 and
28, Block 1; all in Ferrelldale, according to the plat thereof as
recorded in Liber 1 of Plats, page 142, Cass County Records.
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 3 of 30

(the “Lakeview Property”). A copy of the Warranty Deed is attached as Exhibit C.

14. Though Debtor does not hold record title to the Lakeview Property, Debtor may
hold a contingent interest in the Lakeview Property as marital property subject to equitable
division. See Exhibit C.!

15. For this reason, and out of an abundance of caution, Mrs. Khan files this motion
for approval of the sale of the Lakeview Property.

16. Mrs. Khan does not believe there is any other person or entity that has an interest
in the Lakeview Property.

17. Pursuant to the Buy and Sell Agreement attached as Exhibit D, Jonathan T. Slocum

 

and Lindsay A. Slocum (collectively, the “Buyers”) have agreed to purchase the Lakeview
Property for the sum of $750,000.00 (the “Purchase Price”).

18. The real estate broker is At Home Realty Group. The commission is a flat rate of
$10,000.00.

19. The Buyers are disinterested.

20. The Buy and Sell Agreement was negotiated, proposed, and entered into by Mrs.
Khan and Buyers without collusion and in good faith, and resulted from an arm’s length
transaction.

21. Section 105(a) of the Bankruptcy Code provides: “The Court may issue any order,
process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a).

 

' As discussed in Mrs. Khan’s Motion for Relief from the Automatic Stay (Dkt. No. 61), until the
Family Court determines the respective interests of Debtor and Mrs. Khan in marital property, it
. will remain unclear what assets are property of the bankruptcy estate under Section 541 (a).
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 4 of 30

22. Further, under §361 and §363(e), the Court may condition the sale of the
Lakeview Property on providing adequate protection to Mrs. Khan. Here, as adequate protection,
Mrs, Khan requests that: (i) the sale proceeds be escrowed pending final determination by the
Family Court of Mrs. Khan and Debtor’s respective interests in the Lakeview Property; and (ii)
Mrs. Khan’s claim to and interest in the Lakeview Property be preserved and continue in the sale
proceeds unaffected in any way by the sale of the Lakeview Property, with Mrs. Khan’s claim and
interest in the sale proceeds to be determined as if the Lakeview Property had not been sold.

23. Because this is a liquidation case, the sale of the Lakeview Property is in the best
interest of the bankruptcy estate and its stakeholders.

24, Mrs. Khan has agreed to hold the proceeds of the sale of the Lakeview Property
in escrow pending determination of her and Debtor’s respective interest in the Lakeview Property.

25. Mrs. Khan requests the Court (i) grant her permission to sell the Lakeview
Property; (ii) authorize the sale to take immediate effect such that the 14-day period set forth in
Fed. R. Bankr. P. 6004(h) not apply so that the sale may close immediately following entry of the
order; (iii) order that the proceeds from the sale be placed in an escrow account pending
determination from Judge Herman pending Judge Herman’s ruling on equitable division of marital
property.

CONCLUSION

WHEREFORE, Mrs. Khan respectfully requests that the Court enter an order, substantially
in the form attached to this Motion as Exhibit A, (i) granting the Motion, (ii) authorizing, but not
requiring, Mrs. Khan to sell the Lakeview Property; (iii) waiving the 14-day period set forth in

Fed. R. Bankr. P. 6004(h); (iv) requiring the sale proceeds to be placed in escrow pending
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 5 of 30

determination from Judge Herman regarding equitable division of marital property; and (v)
granting Mrs. Khan such further relief as is appropriate.

WARNER NORCROSS + JUDD LLP

Dated: October 25, 2019 /s/ Elisabeth M. Von Eitzen
Stephen B. Grow (P39622)
Charles N. Ash, Jr. (P55941)
Elisabeth M. Von Eitzen (P70183)
Emily S. Rucker (P79228)
111 Lyon Street, NW, Suite 900
Grand Rapids, Michigan 49503
616.752.2000
evoneitzen@wnj.com

Attorneys for Nancy Lee Khan
19156959-2
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 6 of 30

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

In Re
Case No: 19-04258-swd
NAJEEB AHMED KHAN, Chapter 11
Honorable Scott W. Dales
Debtor. Filed: October 8, 2019

/

 

ORDER GRANTING NANCY L. KHAN’S MOTION TO APPROVE SALE OF REAL
PROPERTY AND GRANTING NANCY L. KHAN ADEQUATE PROTECTION
(23411 Lakeview Drive, Edwardsburg, Michigan)

This matter comes before the Court on Nancy L. Khan’s Motion to Approve Sale of Real
Property and Granting Nancy L. Khan Adequate Protection (23411 Lakeview Drive,
Edwardsburg, Michigan) (the “Sale Motion”). The Sale Motion requests an order approving the
sale of real property commonly known as 23411 Lakeview Drive, Edwardsburg, Michigan. The
Sale Motion was properly noticed to all creditors and interested parties and the Court is fully
advised in the premises.

IT IS ORDERED:
1, The Motion is granted.
2. Nancy L. Khan (“Mrs. Khan”) is authorized to sell the real property commonly

known as 23411 Lakeview Drive, Edwardsburg, Michigan and legally described as:

Real Estate located in the Township of Ontwa, County of Cass, State
of Michigan and described as:

The East 35 feet of Lot Number 26, Block 1; Lots numbered 27 and
28, Block 1; all in Ferrelldale, according to the plat thereof as
recorded in Liber 1 of Plats, page 142, Cass County Records.

(the “Lakeview Property’).
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 7 of 30

3. The terms of the Buy and Sell Agreement attached as Exhibit D to the Motion are
approved.
3. Mrs. Khan is authorized to deduct from the sale proceeds and pay all estimated

closing costs, including the $10,000.00 commission due At Home Realty Group.

4, Mrs. Khan must escrow the remaining sale proceeds pending final determination
by the Family Court (as defined in the Sale Motion) of Mrs. Khan and Debtor’s respective interests
in the Lakeview Property.

5. Notwithstanding any sale of the Lakeview Property, Mrs. Khan’s claim to and
interest in the Lakeview Property is preserved and continues in the sale proceeds unaffected in any
way by the sale of the Lakeview Property, with Mrs. Khan’s claim and interest in the sale proceeds
to be determined as if the Lakeview Property had not been sold.

6. This Order has immediate effect and will not be stayed under Fed. R. Bankr. P.
6004(h).

END OF ORDER
Order prepared and submitted by:
WARNER NORCROSS & JUDD LLP
Elisabeth M. Von Eitzen (P7183)
111 Lyon Street NW, Suite 900
Grand Rapids, Michigan 49503
Telephone: (616) 752-2418

evoneitzen@wnj.com
Counsel for Debtor
Cass County Clerk |

Monica McMichael

08/09/2019

 

Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 8 of 30

     

   

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Original - Court 2nd copy - P;
Approved, SCAO 1st copy - Defendant 3rd copy - Ra
STATE OF MICHIGAN

Abii sr li
43 JUDICIAL CIRCUIT SUMMONS | | | | |

COUNTY PROBATE 18-200418-Do
Court address Court telephone no.
60296 M-62 #10, Cassopolis, Mi 49031 (269) 445-4412
Plaintiffs name(s), address(es), and telephone no(s). Defendant's name(s), address(es), and telephone no(s).
Nancy Lee Khan Najeeb Ahmed Khan
23451 Lakeview Drive ‘ 23451 Lakeview Drive
Edwardsburg, MI 49112 V_|Edwardsburg, MI 49112
574.536.0506 574.536.6645

 

Plaintiffs attorney, bar no., address, and telephone no.

Richard A. Roane (P41112)

Warner Norcross + Judd LLP

111 Lyon Street NW, Ste. 900

Grand Rapids, Mi 49503 616.752.2000

 

 

 

 

 

 

 

| FILED:

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint
and, if necessary, a case inventory addendum (form MC 21 ). The summons section will be completed by the court clerk.

Domestic Relations Case

&] There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint.

[] There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory

(form MC 21) listing those cases.
[itis unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving

the family or family members of the person(s) who are the subject of the complaint.

Civil Case

[This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

(] MDHHS and a contracted health pian may have a right to recover expenses in this case. | certify that notice and a copy of
the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400. 106(4).

& There is no other pending or resolved civil action arising out of the same. transaction or occurrence as alleged in the

O

complaint.
A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in [] this court, 0 Court, where

it was given case number and assigned to Judge

 

The action (C]remains (is no longer pending.
Summons section completed by court clerk.

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and

serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were

served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief

demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter

to help you fully participate in court proceedings, please contact. the court immediately to make arrangements.

 

 

 

 

 

"Sang Moe en veto. Jee

 

*This summons is invalid unless served on or before its. expiration date. This document must be-sealed by the seal of tha court.

MC 01 (6/19) SUMMONS MCR 1.108(D), MGR 2.102(B), MCR. 2.103, MGR 2.104, MCR 2.105
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 9 of 30

 

SUMMONS

PROOF OF SERVICE Case No. 19- DO

” TO PROCESS SERVER: You are to serve the summons and complaint not lates than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to. the court clerk.

| CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

 

 

 

 

 

(J OFFICER CERTIFICATE OR ( AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that | am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]), and adult, and | am not a party or an officer of a corporate
that: _(notarization not required) party (MCR 2.103[A)), that: (notarization required)

 

 

(1 | served personally a copy of the summons and complaint,
(J | served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
together with

 

List all documents served with the summons and complaint
on the defendant(s):

 

 

Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

(1 | have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
and have been unable to complete service.

 

Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

i declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Fee Signature
$ ls
Incorrect address fee |Miles traveled Fee TOTAL FEE Name (type or print)
$ ls $
Title
Subscribed and sworn to before me on ' County, Michigan.
Date
My commission expires: Signature: .
Date Deputy court clerk/Notary public

Notary public, State of Michigan, County of

 

096000:096143 #18821640-1-tim

 

[ ACKNOWLEDGMENT OF SERVICE |

 

| acknowledge that | have received service of the summons and complaint, together with
Attachments

on

 

Day, date, time
on behalf of

 

 

Signature
|

Monica McMichael

08/09/2019

 

Cass County Clerk’

 

[ FILED:

Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 10 of 30

 

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF CASS
FAMILY DIVISION
NANCY LEE KHAN, CASE NO. 19-000418-D0
Plaintiff, HON.

Circuit Court Judge
Vv

NAJEEB AHMED KHAN,

Defendant.

 

Richard A. Roane (P41112)
Warner Norcross + Judd LLP
Attorneys for Plaintiff

111 Lyon St. NW Suite 900
Grand Rapids, MI 49503
616.752.2092

 

PLAINTIFF’S COMPLAINT FOR
SEPARATE MAINTENANCE

THERE IS NO OTHER PENDING OR RESOLVED ACTION
WITHIN THE JURISDICTION OF THE FAMILY DIVSION OF
CIRCUIT COURT INVOLVING THE FAMILY OR FAMILY
MEMBERS OF THE PARTIES ARISING OUT OF THE SAME
TRANSACTION OR OCCURRENCE AS ALLEGED IN THIS
COMPLAINT PENDING IN THIS COURT, NOR HAS ANY
SUCH ACTION BEEN ASSIGNED TO A JUDGE.

Plaintiff, Nancy Lee Khan, by and through her attorneys, Warner Norcross + Judd

LLP by Richard A. Roane, and for her complaint states as follows:

1, The Plaintiff has resided in the state of Michigan for at least 180 days and

Cass County for at least 10 days immediately before filing this complaint.

1
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 11 of 30

2. The parties were married on March 30, 1990, in South Bend, St. Joseph
County, Indiana by a person licensed to perform marriages.

3, Plaintiff's name prior to said marriage was Nancy Hess and Defendant’s

name prior to marriage was Najeeb Ahmed Khan.

4, There are no remaining minor children of this marriage.
5, Plaintiff is not now pregnant.
6. That the parties are currently living together in the marital home at 23451

Lakeview Dr., Edwardsburg, MI.
7. Neither party is in the military of the United States of America.
8. The parties have real and personal property as well as debt and assets to be

divided.

9. Plaintiff is in need of Spousal Support from Defendant and Defendant is
capable of providing Spousal Support.

10. There has been a breakdown of the marriage relationship to the extent that
the objects of matrimony have been destroyed and there remains no reasonable likelihood that the
marriage can be preserved.

11. A Mutual Restraining needs to be entered prohibiting the parties from
disposing, selling, encumbering, hiding or destroying any marital assets during the pendency of
this case absent a mutual agreement of the parties in writing, as well as restraining the parties from
making any changes to insurance ‘policies including life, health, disability, automobile, home
owners, or any other related insurance coverage.

WHEREFORE, Plaintiff requests that this Court order:
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 12 of 30

Date: August 8, 2019

Defendant be required to answer this Complaint for Separate
Maintenance, but not under oath, Defendant's answer under oath

being expressly waived.

Exclusive use of the marital home be awarded to Plaintiff during the
pendency of this case;

Both parties be mutually restrained from transferring, disposing of,
or secreting any assets of the parties;

Both parties be mutually restrained from canceling any life, health,
or automobile insurance or changing the beneficiaries or insured

parties;

A fair and equitable division of the property and income of the
parties;

That Defendant be ordered to pay Spousal Supprt to Plaintiff based
on Michigan Case Law, Statutes and equitable principles;

That Defendant contribute toward Plaintiffs attorney fees incurred
in this cause; and

Such further relief as the Court deems equitable.

—< Lee a

WARNER NORCROSS + JUDD LLP
Attormeys for Plaintiff

a Lavlw~

Richey Roane (P41112)
111 L4on Street, NW, Suite 900
Grand Rapids, Michigan 49503
(616) 752-2000
Monica McMichael

08/09/2019

 

Cass County Clerk

Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 13 of 30

| IOAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| FILED:

RECORD OF 19-200418-D0
DIVORCE OR ANNULMENT were setae priate
MICHIGAN DEPARTMENT OF HEALTH AND HUMAN SERVICES
By authority of MCL 333.2813. Cass
State Fite Number : Courity
1. Plaintiffs Full Name Nancy Lee Khan 2. Plaintiffs Birthdate 05/10/1949
C1 Maie & Femate (First, Middle, Last) (Month, Day, Year)
3. Last Name Before First Married (if differént) Hess
4. Plaintiffs Residence Edwardsburg Cass Mi
(Clty, Village, or Township) (County) (State)
5. Plaintiffs Birthplace IA 6. Number of this Marriage Second
(State or Foreign Country) (First, Second, etc. - Specify)
7. Defendant's Full Name Najeeb Ahmed Khan 8. Defendant's Birthdate 06/26/1953
& Male (] Female (First, Middie, Last) (Month, Day, Year)
9. Last Name Before First Married (if different)
10. Defendant's Residence Edwardsburg Cass Mi
(City, Village, or Township) (County) (State)
11. Defendant's Birthplace Pakistan 6. Number of this: Marriage Second
(State or Foreign Country) (First, Second, etc. - Specify)
13. Place of this Marriage South Bend St. Joseph IN
(City, Village, or Township) (County) (State or Foreign Country)
45. Date Couple LastResided check it
in Same Household Not
14. Date of this Marriage 03/30/90 Separated
(Month, Day, Year) (Month, Day, Year)
wy
; ; Check if
46. Number of Minor Children in Household at Separation Date (Filing Date if Not Separated) — None
(Number)
17. Plaintiffs Attorney Richard A. Roane P41112
(Name - Type or Print) (Bar Number)
18. Attorney's Address 111 Lyon Street NW, Ste. 900 Grand Rapids MI 49503
(Number and Street) (City) (State) (Zip Code)
20. Number of Minor Children Whose
19.. Judgment of Physical Custody was Awarded to: Plaintiff = = Defendant __ Joint Other
(Divorce/Annulment - (Number) (Number) (Number) (Number)
Specify) (No Children C1 Unknown
21. Judgment Recorded on 22. | certify that this Divorce was granted on
(Month, Day, Year) (Month, Day, Year)
23. Certifying Official
(Signature) (Title) (Date Signed}

 

 

Failure to provide the required information is a misdemeanor punishable by imprisonment
of not more than 1 year ora fine of not more than $1,000.00 or both.

DCH-0838 (Rev. 08/2015)
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 14 of 30

127002 =£:1117P:279 DWD ss
01/03/2017 03:18:36 PM Total Pages: 3 Fees: AFF i)

een that, as to-the lands herein described,
neither the state nor-any person holds.a tax title or . .
lien, and that all taxes levied for the five calendar Monica Kennedy, Register of Deeds - Cass County, MI
years preceding the date of this.instrument have
been paid, except that if checked here [X] This certif-
icate does not cover taxes for the most recent year
because the delinquent tax roll for same is not
available.

‘ co

if {>

hndt, Rete

And, Reet Jan 03, 2017_AH
CASS COUNTY TREASURER Dated

 

 

WARRANTY DEED

KNOW ALL MEN BY THESE PRESENTS: That, the Grantor(s), Patrick Thomas Murray, Sr., survivor of
Patrick Thomas Murray, Sr. and Shirley Ann Murray, Husband and Wife CONVEY(S) AND WARRANT(S)
TO, Nancy L. Khan, Grantee(s), whose address is 23411 Lakeview Drive, Edwardsburg, MI 49112, the premises
situated In the Township of Ontwa, County of Cass, State of Michigan, described as:

dad LIAVC!dsdV

SEE ATTACHED EXHIBIT "A"

and more commonly known as 23411 Lakeview Drive, Edwardsburg, MI 49112, for the sum of One Dollar ($1.00)
and other good and valuable consideration, subject to covenants, restrictions and easements of record and

further subject to the lien of taxes not yet-due and payable.

Death certificate for Shirley Ann Murray recorded in Liber 1105, page 1503. i

£
4
3
t
$

 

Id 20°79:20 ZLOZ/€O/L0-SSeD Ul psAlsoay

 

MTG File No.: 16-47747 (UD) Page 1 of 3 “

 
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 15 of 30

Monica Kennedy, Register of Deeds - Cass County, MI

127002 =L:.1117 P:280 DWD
01/03/2017 03:18:36 PM Total Pages: 3 Fees: AFF

re etta ss te,

IN WITNESS WHEREOF, the Grantor has executed this deed this 2&3 day of Deemer.
201b

Qtek orses M nrron Sa,

Patrick Thomas Murray, Sr. /

State of “far Di , County of WN Aft or ss!

Before me, the undersigned, a Notary Public in and for said County and State, personally appeared the within
named Patrick Thomas Murray, Sr. who acknowledged the execution of the. foregoing Deed and who, having
been duly swofn, stated that the representations therein contained are true,

WITNESS, my hand and Seal this _ Z@ dayof__De@emey7l. _, Zo/h .

oar ster TTS
LINGA M. COLLIER “ <
Hamilton County ba s
My Commission Expires bh .

se hlty 31, 2019 cl Signature of Notary Public

 

 

 

 

 

 

 

 

Jetech

 

NO TITLE OPINION IS RENDERED BY THE DRAFTER AND/OR SCRIVENER OF THIS INSTRUMENT. NO

OPINION IS EXPRESSED AS TO THE RIGHT TO SPLIT THIS PARCEL, AS TO THE NUMBER OF SPLIT i
RIGHTS APPLICABLE TO THIS PARCEL OR THE NUMBER OF SPLIT RIGHTS RETAINED BY THE n
REMAINING PARCEL, IF ANY. :
This instrument was prepared by: ;
William M. Sekerka, Attorney-at-Law #P77467 i
800 Ship St., Suite 115, St. Joseph, Ml 49085 y
Tax Parcel No.; 14-090-095-023-00 AH 4
Property Address: : Grantee’s Address and Mall Tax Statements To: 4
23411 Lakeview Drive 23411 Lakeview Drive :
Edwardsburg, Ml 49112 , Edwardsburg, Ml 49112 3

 

x
a
4

'

MTC File No.: 18-47747 (UD) . Page 2 of 3

 

 

 
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 16 of 30

Monica Kennedy, Register of Deeds - Cass County, Ml

127002, = L:1117P:281 DWD ‘
01/03/2017 03:18:36 PM Total Pages: 3 Fees: AFF Hl

EXHIBIT A
Real Estate Located in the Township of Ontwa, County of Cass, State of Michigan and described as:

The East 35 feet of Lot Number 26, Block 1; Lots numbered 27 and 28, Black 1; all in Ferrelldale, according to the
plat thereof as recorded in Liber 1 of Plats, page 142, Cass County Records,

 

MTC File No... 16-47747 (UD) Page 3.of 3

 

 
Case:19-04258-swd Doc #:112 Filed: 10/25/19 Page 17 of 30

dotloop signature verification: tig.isiou ORV BPs

PORPNAWE WN

DRO ee RR RR Re ee pe ee
PO RNAMAAR WHY

21.
. underground sprinkling, including the pump; installed outdoor grills; all plantings and bulbs; garage door opener

 

REALTOR Office Use Only
MLS No. 19048338

 

 

 

BUY AND SELL AGREEMENT

REALTOR®

For reference purposes only, the Offer Date is 10/16/2019 .

Selling REALTOR®/Broker is acting as a (Check One) [L_]Seller’s Agent/[JBuyer’s Agent /¥1Dual /
Transaction Coordinator. .

1. Parties. To: Nancy L. Khan

hereinafter called the Seller; the undersigned, hereinafter called the Buyer, hereby offers to buy the property at:
23411 Lakeview Drive

 

 

 

 

 

 

 

House Number Street Name
located in Edwardsburg Cass County County
Michigan and legally described as: 0502 85-15W E 35ft Lot 26 & Lots 27 & 28 BLK | Ferrelidale
and Tax Code(s): 1409009502300
Subject to any building and use restrictions, zoning ordinances and easements of public record for the sum of
750,000.00 5 seven hundred fifty thousand Dollars.

 

2. Fixtures & Improvements: All improvements and appurtenances are included in the purchase price, if now in
or on the Property, including but not limited to the following: all buildings; landscaping; lighting fixtures and their
shades and bulbs; ceiling fans; hardware for draperies. and curtains; window shades and blinds; built-in kitchen
appliances; drop-in ranges; wall to wall carpeting, if attached; all attached mirrors; all attached TV mounting
brackets; all attached shelving; attached work benches; stationary laundry tubs; water softener; water heater (unless
rented); incinerator; sump pump; water pump and pressure tank; heating and air conditioning equipment (window
units excluded); attached humidifiers; heating units, including add-on heating stoves and heating stoves connected
by flue pipe; fireplace screens, inserts, and grates; fireplace doors, if attached; liquid heating and cooking fuel
tanks if owned by Seller; TV antenna and complete rotor equipment; satellite dish; all support equipment for
inground pools; screens and storm windows and doors; awnings; installed basketball backboard, pole and goal;
mailbox; flagpole(s); fencing, invisible inground fencing and all related equipment, detached storage buildings;

 

 

 

 

23. and control(s); and any and all items and fixtures permanently affixed to the property; and also includes:

24, Refrigerator, Stove, Dishwasher Microwave, Trash Compacter,

25.

26. (address growing crops).
27. 3. The Terms of Purchase shall be indicated by an “X” below.

28. CASH The full purchase price upon execution and delivery of a warranty deed, not contingent upon

29. Buyer’s ability to obtain said funds. Buyer to provide to Seller’s satisfaction written proof of

30. available funds within business. days after the Effective Date or Seller may terminate this
31. Agreement by written notice of termination.

32. NEW The full purchase price upon execution and delivery of a warranty deed contingent upon Buyer’s
33. MORTGAGE _ ability to obtain a %; TBD mortgage which Buyer
34. agrees to apply for within business days after the Effective Date and accept promptly if
35. tendered. In the event that the Buyer does not apply for financing within the time provided above,
36. the Seller may terminate this Agreement by written notice of termination, which is delivered to the
37. Buyer prior to the time the Buyer makes application for financing. Buyer hereby authorizes their
38. lender to disclose the status of the loan application and loan approval to Listing and Selling

39. REALTORS®/Brokers and release copy of the Closing Disclosure, when issued, to Listing and

40. Selling REALTORS® Brokers.

41. [] LAND $ upon execution and delivery of Land Contract/Purchase Money Mortgage
42. CONTRACT wherein the balance of the purchase price shall be payable in equal monthly installments of

43. or $ or more per month.

44. The first installment shall be due and payable days. after date of closing. The

45. PURCHASE monthly installment will include interest at % per annum. Interest shall commence on
46. MONEY date of closing. The entire balance shall be payable within months. In addition,

47, MORTGAGE Buyer agrees to pay all taxes and insurance[] separately when due or [[]monthly in addition to the
48. above monthly payment.

49. CIOTHER FINANCING as set forth on the attached Financing Addendum.

 

 

 

 

 

 

 

 

 

 

 

 

 

10/46/19 10/16/19 Buyer’s Initials 1/9 Seller 5 Initials
9:14 PMEDT 7:31 PMEDT 7:04 AM EDT

dotloop verified catloop verified datloop verified

Copyright June 2018 by The Southwestern Michigan Association of REALTORS, Inc.
Use of this form-by non-members is strictly prohibited. Page 1 of 7
dotloap signature verification: euip.2

sone BS@:19-04258-swd Doc #112 Filed: 10/25/19 Page 18 of 30

BUY AND SELL AGREEMENT

4. Closing/Possession. The sale shall be closed on 41/15/2019 or before, if mutually
agreed by the parties. Closing of this sale shall be an insured closing through the title company that provides the
mortgage policy of title insurance, or in the case of a cash sale, the owners policy of title insurance. The closing
fee shall be paid by the Buyer. Buyer shall have complete possession at time (Ja.m., Cp.m.,
noon) of closing. After possession date, if the Seller remains, the Seller agrees to pay
the Buyer at the rate of $ 150.00 per day. Said payment shall not be construed as rent, but as
liquidated damages. Buyer may proceed with other legal remedies as well.

5. Title Insurance. The Seller shall furnish an extended Owner’s Policy of Title Insurance, if available, in the
amount of purchase price. It is recommended that Buyer retain an attorney to render an opinion on marketability of
title. The Seller shall deliver the title insurance commitment to Buyer within ten (10) business days of the Effective
Date of this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61. 6. Home Sale Contingency. The Buyer’s obligation to consummate this transaction (check one):
62. FIs not contingent upon the sale or closing of any other property by Buyer.
63. [Is contingent upon the closing of a pending sale of Buyer’s property located at
64, _ on or before ,~A copy of the Buyer’s
65. agreement to sell that property is being delivered to the Seller along with this offer.
66. ris contingent upon the execution of a binding agreement and the closing of a sale of Buyer’s property located at
67. on or before
68. . Seller will have the right to continue to market Seller’s property until Buyer enters into a
69. binding agreement to sell Buyer’s property and delivers a copy thereof to Seller. Said agreement can not be subject
70. to the sale of another property, but can be subject to a pending sale. During such marketing period, Seller may
71, enter into a binding agreement with another Buyer on such price and terms as the Seller deems appropriate, and in
72. such event, this Agreement will automatically terminate and Buyer’s earnest money deposit will be promptly
73. refunded,
74. Is contingent on the terms of the attached Contingency Clause Addendum.
75. 7. Wood Destroying Insect Inspection. The Seller agrees to have all structures on the property except
76, , inspected for wood destroying insects and pay for the inspection.
77. Seller shall provide the written report to the Buyer within 10 __ business days of the Effective Date of this
78. Agreement. If evidence of infestation is found and if treatment is recommended, Seller agrees to pay the cost of
79. treatment by a licensed exterminator. Termite treatments shall include a one year warranty. Any and all warranty
80. renewals shall be at the Buyer’s expense.
81. 8. Inspections/Permits. Buyer acknowledges that the Selling REALTOR®/Broker has strongly recommended that
82. Buyer obtain all inspections necessary to properly determine the condition of this property.
83. [[JNo additional inspection requested, orf¥]This Agreement is contingent upon inspection reports or permits, the
84. xesult of which are to be satisfactory to the Buyer on_the following items: (check applicable boxes)
85. Home Inspection [] Well [1 Water Quality LJ Septic System [1 Septic Permit
86. LJ Percolation Test/Soil Analysis DEQ Permits [} Water/Well Permit [LJ Easements CJ Radon
87. Zoning Determination Phase I Environmental Audit [1 Other items for inspection/permit: inspections are to
88. be determined.
89, ‘The inspections are solely for the buyers knowledge. The home is being sold in its “as Is" condition. The seller will make no repairs.
90.
91. The above inspections shall be ordered by the Buyer, at the Buyer’s expense. The Buyer must, by a written notice,
92. either remove the inspection/permit contingencies or terminate this Agreement within business days of
93. the Effective Date of this Agreement.
94. In the event the Buyer neither removes the contingencies nor terminates this Agreement in the time provided, the
95. Buyer shall be deemed to have waived the contingencies and proceed to close this transaction. Any request by
96. Buyer to modify this Agreement based on the results of an inspection(s) shall terminate this Agreement by the
97. deadline indicated on line 92, unless: 1) the request is agreed to by Seller, in writing, by said date or 2) the Buyer
98. proceeds to remove the inspection contingency, in writing, by said date. If requested by the Seller, the Buyer shall
99. furnish copies of any written reports, permits, or permit denials to the Seller.
100. Ifthe Buyer or Seller requests either REALTOR®/Broker, or its agents, subagents, or the Seller to recommend
101. inspectors, service providers, and/or other professionals, the Buyer and Seller agree that the REALTOR®/Broker,
102. or its agents, subagents, or the Seller shall not be liable for errors or omissions made by said inspectors, service
103. providers, and/or other professionals and that neither REALTOR®/Broker, or its agents, subagents, or the Seller,
Zz, Me Buyer’s Initials AK Seller’s Initials
; 9:11 PM EDT. 7:31 PMEDT re
Copyright June 2018 by The SouthwesKavPRnchigiat Asseemanenio# REALTORS, tne. dotloop verified

Use of this. form by non-members is strictly prohibited. Page 20f7
dotloop signature verification: iin i:

anu 8SE:19-04258-swd Doc #112 Filed: 10/25/19 Page 19 of 30

 

 

 

 

 

 

 

 

 

 

BUY AND SELL AGREEMENT

104, jointly or severally, shall have any responsibility for the performance of any repairs made pursuant to this
105. Agreement. The Seller grants reasonable access to the property and any buildings thereon to permit the Buyer and
106. Buyer’s representatives to conduct the above inspections. Buyer is solely responsible for obtaining such inspection
107. reports and estimates as they deem necessary.
108. 9. Survey. ¥JNo boundary (stake) survey requested; or[[] Contingent upon a boundary (stake) survey paid for by
109. the] Buyer or Seller; orl Contingent upon a boundary (stake) survey showing all improvements on the
110. property paid for by the []Buyer orl Seller. The Buyer must, by written notice, either remove the boundary
111. survey contingency or terminate this Agreement within business days of receipt of the boundary survey.
112. In event the Buyer neither removes the contingency nor terminates this Agreement in the time provided, the Buyer
113. shall be deemed to have waived the contingency and proceed to close this transaction.
114. A mortgage report, which shows the location of the. major structures on the property, is not a boundary (stake)
115. survey and if required by the lender, will be paid for by the Buyer. Both Buyer and Seller acknowledge the
116. REALTORS®/Brokers recommend a stake survey to determine the true and accurate boundaries of the property.
117. Buyer understands and agrees that the REALTORS®/Brokers do not warrant location of the improvements and
118. easements on the property and the boundaries of the property nor assume any responsibility for the representations
119. made by the Seller of the location of the improvements and easements on the property and the boundaries of the
120. property.
121. 10. Lead-based Paint: For residential property only (check ANY of the following that apply):
122. [C]Seller represented that this residential property was built after January 1, 1978 and is exempt from the Federal
123. regulation on lead-based paint disclosure.
124. ORW1This property is residential and was or may have been built before 1978 as represented by the Seller. Buyer
125. acknowledges that prior to signing this Buy and Sell Agreement.
126. WM] Buyer has received and reviewed a copy of the Lead-based Paint Sellers Disclosure Form completed by the
127. Seller on 10/01/2019
128. CJBuyer shail havea 10 __ day opportunity after the Effective Date of this Agreement to conduct an
129. [inspection or[]risk assessment (check one) of this property for the presence of lead-based paint and/or
130. lead-based paint hazards. (Intact lead-based paint that is in good condition is not necessarily a hazard. See the EPA
131. pamphlet “Protect Your Family From Lead in Your Home” for more information. Federal regulations require up to
132. a 10 day period or mutually agreed upon period of time.) The above risk assessment shall be ordered by and at the
133. Buyer’s expense and shall be performed by a certified inspector with a written report showing the results. The
134. Buyer shall by written notice to the Seller, either accept the risk assessment or inspection as satisfactory, or if
135. unsatisfactory, the Buyer has the option to terminate this Agreement within the time period provided above. If the
136. Buyer terminates this Agreement, the Buyer shall provide to Seller a copy of the risk assessment or inspection
137. report. In the event that the Buyer does not accept the results as satisfactory or terminates this Agreement in writing
138. within the time period stated above, the Buyer shall be deemed to have accepted the results of the risk assessment
139. or inspection and shall proceed to close this transaction.
140. ORY Buyer, being fully informed, hereby waives their opportunity to conduct a risk assessment or inspection of
141. the property for the presence of lead-based paint and/or lead-based paint hazards.
142. 11. Property Condition. Buyer has examined this property and Buyer is satisfied with its present condition, except
143. as may be specified herein. Buyer understands and agrees that Buyer is purchasing the property in an “AS IS”
144. condition. Buyer understands and agrees that the REALTORS®/Brokers do not warrant the condition of the
145. property nor assume any responsibility for the representations made by the Seller pertaining to the condition of the
146. property or its use for any particular purpose.
147. It is further understood that no representations or promises have been made to Buyer by the real estate brokers
148. or salespersons or by the Seller (other than those contained in this Agreement or as otherwise made or given by
149. Seller to Buyer). Buyer has received and reviewed a signed copy of the Sellers Disclosure Statement dated:
150. 10/01/2019 ‘
151. Buyer and Seller both understand that the REALTORS® Brokers are not environmental experts. Unless expressly
152. contained in a written instrument signed by the REALTOR®/Broker, the REALTOR®/Broker and
153. REALTOR®/Broker’s Salespersons have no knowledge of and make no representations regarding the environmental
154. conditions of the property, the existence of underground storage tanks at the property now, or in the past, whether
155. the property is, has been or may be listed as a site of environmental contamination, or whether any such sites are
156. located in the proximity of the property.
157. Buyer and Seller release the REALTOR®/Brokers and REALTOR®/Broker’s Salespersons, and their respective
158. agents, employees, attorneys and representatives with respect to all claims arising out of or related to this

Je | Buyer’s Initials SR Beller’s Initials
Copyright June 2018 by The Southwesigth Mahan Adsntla ath REALTORS, Inc, THE AEST

Use of this form by non-members is strictly prohibited. dotloop verified Page 3 of 7
dotloop signature verification: <itip «

159.
. physical and environmental condition of the property covered by this Agreement or the marketability of title, and
161.
162.
163.

164.
165.
166.
167.
168.

169,
170.
171.
172.

173,
174,
175.

176.
177.
178.
179.
180.
181.
182.
183.
184.
185.
186.
187,

188.
189.

an 880;19-04258-swd Doc #:112 Filed: 10/25/19 Page 20 of 30

BUY AND SELL AGREEMENT
Agreement, and addendums or Counter-Offers, all claims arising from any purported representations as to the

all claims arising from any special assessments and/or utility bills which have been or may in the future be charged
against the property covered by this Agreement, and in addition, agree to indemnify and hold harmless the
REALTOR®/Brokers and the REALTOR®/Broker’s Salespersons from any and all claims related to those matters.

At the time of possession, Seller agrees that the real estate and the improvements thereon, if any, shall be in the
same condition as they are now, with the exception of ordinary wear and tear. Between now and the time of
possession, Seller, at Seller’s expense, shall repair any subsequent damage to the property and shall continue
general maintenance of the yard, buildings and mechanical systems. Seller shall not turn off utilities prior to the
time of possession.

Seller shall remove from the house, basement, attic, buildings and yard all personal property not included in the
sale as well as all rubbish and shall deliver the premises in broom swept condition. The Seller understands and
agrees that the Buyer reserves the right to do a final walk through prior to the closing to ensure the property’s
condition is in compliance with the terms of this Agreement.

12. Heating Fuel. Buyer shall be entitled to all such fuel located or stored upon the property at the time of
possession. Seller agrees that the existing supply of liquid or gas heating fuel shall be depleted only in the course
of normal usage.

13. Seller’s Representations. Except as otherwise disclosed in writing, Seller represents to the best of Seller’s
knowledge and belief that:

a). There are no existing violations of any laws, statutes, ordinances, regulations, orders or
requirements of any governmental authority affecting the property.

b). There is no pending or threatened litigation, administrative action or claim relating to the
property.

c), The Seller is the owner of title to the property in the condition required for performance
hereunder.

d). Unless expressly disclosed to the Buyer in writing, the Seller represents that this property is not
subject to the terms of a Public Act 116 agreement, or any other governmental, agricultural, or
developmental programs or agreements which will continue with the property.

e). The Seller is the owner of all development rights in the property.

14. Home Warranty. Buyer and Seller are hereby informed that home protection plans are available for purchase.
Such plans may provide additional protection and benefit to the parties.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

190. 15. Other Provisions. [1] See Addenda the home is being sold in its “As Is" condition. "The offer is accepted subject only to
191, Bankruptcy Court Approval"
192.
193.
194,
195.
196. Attachments and Addenda referenced here are part of this Agreement:
197.
198. 16. Earnest Money. The Buyer shall deposit $, 7000.00 with At Home Realty Group
199, (Escrowee) as earnest money evidencing the Buyer’s good faith to be held by Escrowee
200. in trust and to apply to the purchase price. Buyer has deposited said funds with the submission of this offer, or
201. [Buyer shall deposit funds N/A -
202. If this offer is not accepted, or the title is not marketable, or if the contingencies specified herein cannot be met,
203. said deposit or deposits shall, upon furnishing written proof said contingency cannot be met, be refunded to the
204. Buyer. In the event the Buyer and Seller both claim the earnest money deposit, the earnest money deposit shall
205. remain in Escrowee’s trust account until a civil action has determined to whom the deposit must be paid, or until
206. the Buyer and Seller have agreed, in writing, to the disposition of the deposit or the Escrowee commences a civil
207. action to interplead the earnest money deposit with the proper court pursuant to Rule 339.22313(5),
208. In the event Buyer shall fail or refuse to complete the sale on the terms herein set forth, then the Seller shall have
209. one of the following options: 1. Terminate this Agreement and direct the Escrowee to deliver the entire earnest
210. money deposit to the Seller as liquidated damages for the payment of expenses incurred in this transaction, selling
211. commissions and damages for Buyer’s breach; or 2. Proceed with any remedy available under the laws of the State
212. of Michigan.

| mn Me [Buyer's Initials AUK Seller’s Initials
Copyright June 2018 by The Southwesteflnanieetigad AeentatteHisst REALTORS, Inc. dotloop verined

Use of this form by non-members is strictly prohibited. Page 4 of 7
dotloop signature verification: ‘ii.

awe Ase:19-04258-swd Doc #:112 Filed: 10/25/19 Page 21 of 30

 

 

 

 

 

 

 

BUY AND SELL AGREEMENT

213. In the event that the Seller shall fail or refuse to complete the sale on the terms herein set forth, then the Buyer
214. shall have one of the following options: 1. Terminate this Agreement and direct the Escrowee to return the entire
215. eamest money deposit to the Buyer; or 2. Proceed with any remedy available under the laws of the State of
216. Michigan.
217. 17. Special Assessments. All future installment payments of special assessments of public record shall be assumed
218. by the Buyer.
219. 18. Prorations. Rents, taxes and the current year’s installment payment of any special assessment shall be prorated
220. as of the date of closing this sale, it is assumed that all taxes are based on the calendar year in which they are
221. billed, with the Buyer being responsible for the day of closing. For proration purposes, all tax bills shall be added
222. together, using the last tax bill(s) issued and prorated accordingly, unless there has been a change in the taxable
223. value or special assessments on the property, in which case the proration shall be on that basis. If the Seller has
224. paid taxes in advance, the Seller shall be credited by the Buyer at the time of closing for the taxes paid in advance
225. and prorated from the date of closing to end of the calendar year.
226, If the property does not currently have a principal residence exemption (a NON PRE property) and the Buyer will
227. both close and occupy the property as their principal residence prior to June 1 of the current year, then the school
228. portion of the property tax bill will be prorated based on the property having a PRE. If the property is currently a
229. NON PRE property and.the Buyer will both close and occupy the property as their principal residence after June 1
230. and prior to November 1 of the current year, then the school portion of the winter property tax bill, if any, will be
231. prorated based on the property having a PRE.
232. 19. Land Division Act. (check one)
233. MThis property is platted and is not being divided.
234. [This property is unplatted and is not a new division under the Land Division Act and the Seller owns no other
235. contiguous, unplatted land unless otherwise disclosed in writing. Seller is transferring to Buyer all available
236. divisions, if any, under Section 108 of the Land Division Act of 1967, but makes no representations as to the
237. number. Buyer has not relied on any information or opinions of the Broker(s), Salesperson(s) or Seller(s) on this
238. matter,
239. []This property is unplatted and is a new division under the Land Division Act and this agreement is subject to the
240. attached Land Division Addendum.
241. 20. Effective Date. This Agreement is effective on the date of Seller’s acceptance of Buyer’s offer or Buyer’s
242. acceptance of any counteroffer, as the case may be, and this date shall hereafter be referred to as the “Effective
243. Date’. Further, any reference to.“days” in this Agreement refers to calendar days unless otherwise specified. The
244. first calendar day begins at 12:01 a.m. on the day after the Effective Date. Any reference to “time” refers to local
245. time.
246. 21. Electronic Communications. The parties agree that the offer, any Counter-Offer, acceptance of any offer or
247. Counter-Offer and any other written notice or communication in connection with this transaction may be delivered
248. or given by sending or transmitting it by electronic means or by fax. Any such communication shall be deemed
249. delivered at the time it is sent or transmitted. The parties agree that the electronic signatures and initials shall be
250. deemed to be valid and binding upon the parties as if the original signatures or initials were present in the
251. documents in the handwriting of each party. Seller and Buyer agree that all communications can be made or
252. delivered to listing agent on behalf of the Seller at the fax number and/or the email address indicated on lines
253. 295/296 and to the Selling Agent on behalf of the Buyer at the fax number and/or the email address indicated on
254. lines 273/274. Either party shall provide the other with notice of any change of electronic mail addresses.
255. 22. Wire Fraud. If you receive any electronic communication directing you to transfer funds or provide nonpublic
256. personal information, EVEN IF THAT ELECTRONIC COMMUNICATION APPEARS TO BE FROM BROKER
297. OR TITLE COMPANY, do not respond until you have verified the authenticity by direct communication with
298. Broker or Title Company. Do not rely on telephone numbers provided on the email. Such requests may be part
259. of a scheme to steal funds or use your identity.
260. 23. Counterparts. This Agreement may be signed in any number of counterparts with the same effect as if the
261. signature of each counterpart were upon the same instrument.
262. 24. The parties hereto agree that this is a legal and binding agreement, consisting of seven (7) pages and the
263. exhibits and addenda specifically referred to herein and constitutes the entire understanding of the parties and
264. there are no other agreements, expressed or implied. The REALTOR®/Broker recommends that all parties to
265. this Agreement retain an attorney to protect their interests in this transaction.

it Mee Buyer’s Initials Wid Seller’s Initials
Use oft form by nonememors is sey MORIRRagee PES TORS. ne Zan, Page 5 of 7
266.
267.
268.
269,
270.

271,
272.
273.
274.
275.

276.
277.
278.
279,
280.
281.
282.
283.
284.
285,
286.
287,
288.
289,

290.
291.
292.
293,
294,
295.
296.

297.

BUY AND SELL AGREEMENT

We ASe:19-04258-swd Doc #:112 Filed: 10/25/19 Page 22 of 30

dotloop signature verification: (iris

25. Buyer and Seller hereby acknowledge that they have read this Agreement and have received a completed
copy of this Agreement including any of the Exhibits and Addenda referred to herein. All parties agree that time is
of the very essence of every provision of this Agreement. Unless previously witharawn py the Bu

must accept this offer in writing prior to

10/18/2019 at

9:00 a.m.,

 

p.m.,

 

 

 

 

 

 

 

 

er, the Seller
noon)

Buyer Signature

Printed

 

 

 

 

Buyer Signature

 

or this offer shall terminate. Date Time
dotloop verified
Date: 10/16/2019 Time: Oam.(Clem, Jonathan 7 Stocum PBKHLOQSEE PYQY-NKGB
dotloop verified
By: [7aecee Poorer BPDaaG.t2sPNW5)| 5748768570 Jonathan T Slocum
Selling Agent Phone No. Gotloop verified
For: At Home Realty Group 269-663-0100  |-aegy GStscweue 1a a ETT
Selling Office Phone No.
Selling Agent Fax No.: 574-651-5353 Lindsay A Slocum

Selling Agent Email Address:

Printed

 

francee@franceefoster.com

 

 

Selling Office License #: 6505362180

 

 

Selling Agent License #: 6501354583

 

 

 

26. Seller’s Acceptance: As owners and Sellers of the property described herein, the undersigned accepts the
Buyer’s offer Yas written and no further signatures are required; or] except for the following changes in Seller’s
Counter-Offer below:

 

 

 

 

 

 

 

 

 

and agrees to sell in accordance therewith. In the event of a Seller’s Counter-Offer, unless previously
withdrawn by the Seller, the Buyer must accept Seller’s Counter-Offer in writing prior to

Date

at. am.,

Time

CIp.m., Cinoon) or Seller’s Counter-Offer

shall terminate. Seller understands that consummation of the sale or transfer of the property described in
this Agreement shall not relieve the Seller of any liability that Seller may have under the mortgage(s) to
which the property is subject, unless otherwise agreed to by the lender or required by law or regulation.

 

 

 

 

 

 

 

 

 

dotloop verified
Date: 10/17/2019 ime:, (IAM. Cie.) Maney Lh Khaw ADELPIEVARCEMLPS} Seller Signature
jotioop veritie

By: Paces er Tavaxerwaczaarco| 974-876-8570 Nancy L. Khan Printed
Listing Agent Phone No.

For, At Home Realty Group 269-663-0100 Seller Signature
Listing Office Phone No,

Listing Agent Fax No.: 574-651-5353 Printed

Listing Agent Email Address:

 

francee@franceefoster.com

 

 

 

Listing Office License #: 6505362180

 

 

Listing Agent License #: 6501354583

 

 

 

Copyright June 2018 by The Southwestern Michigan Association of REALTORS, Inc.
Use of this form by non-members is strictly prohibited.

Page 6 of 7
dotloop signature verification: «iii:

298.
299.
300.
301.
302.
303.
304.

306.
307,
308.
309.
310.
311.
312,
313,

314.
315.

316.
317.

ase;19-04258-swd Doc #:112 Filed: 10/25/19 Page 23 of 30

BUY AND SELL AGREEMENT

27. Buyer’s Receipt of Acceptance: []Buyer hereby accepts Seller’s Counter-Offer in paragraph 26 above either
Cas written; or except for the following changes in Buyer’s Counter-Offer below:

 

 

 

 

 

 

 

 

 

In the event of a Buyer’s Counter-Offer, unless previously withdrawn by the Buyer, the Seller must

accept Buyer’s Counter-Offer in writing prior to at (Cla.m., Cp.m.,
Date Time

 

Cnoon) or Buyer’s Counter-Offer shall terminate.

 

Date: Time: (AM., Cipm,) Buyer Signature

 

 

 

 

 

Buyer Signature

 

28. Seller’s Receipt of Acceptance. []Receipt is hereby acknowledged by Seller of the Buyer’s acceptance of
Seller’s Counter-Offer and no further signatures are required; or (Seller accepts Buyer’s Counter-Offer as written.

 

Date: Time: (a.., eM.) Seller Signature

 

 

 

Seller Signature

 

Copyright June 2018 by The Southwestern Michigan Association of REALTORS, Inc.
Use of this form by non-members is strictly prohibited. Page 7 of 7
 

October 15,.2019 Pre-approval Expiration Date: January 11, 2020

Congratulations Jonathan Thomas Slocum! We are pleased to inform you that you are conditionally pre-approved
for a residential mortgage loan, based on the terms outlined below.

Loan Program Type: NAJAF30 Conventional 30-Year Fixed Rate

Purchase Price: $750,000

Down Payment: $75,500

Loan Amount: $674,500
Property Type Detached - 1 Unit

LTV/CLTV/HCLTV: 89.934%

This conditional pre-approval is based on Caliber Home Loans, Inc's preliminary review of the financial information
you provided regarding your income, assets, cash for down payment and closing cost and credit report and score
and is subject to our final underwriting approval.

Based on the information that you have provided, as described above, Caliber has determined that you are eligible
and qualified to meet the financial requirement of the loan.

A final underwriting approval is subject to the following conditions:

Satisfactory review of the executed sales contract and addendums.

A satisfactory residential appraisal report.

No material changes to your financial status or credit report prior to closing.

Completion and execution of all residential application forms and disclosures.

Evidence of satisfactory homeowner's insurance.

Satisfactory title insurance policy for the subject property.

Full underwriting review, including verification and underwriter review of all income and asset
documentation.

NAM P WN

Thank you for selecting Caliber Home Loans as your residential lender. If you have any questions about this pre-
approval or need any assistance, please feel free to contact me.

rene

George Norberg (NMLS: 575690)
Phone: 269-598-1441
george.norberg@caliberhomeloans.com

This is not a commitment to lend. interest rates and points are subject to change at any time without prior notice before a rate lock is executed, and any
change in the prevailing interest rates and points could affect this pre-qualification. We reserve the right to revoke this pre-approval at any time if there
is a change in your financial condition or credit history which would impair your ability to repay this obligation and/or if any information contained in your
application is untrue, incompiete or incorrect. Caliber Home Loans, Inc. (NMLS: 15622) { 1525 S. Belt Line Road, Coppell, TX 75019
dotloop signature verification: ciip.usia

Case:19-04258-swd Doc#:112 Filed: 10/25/19 Page 25 of 30

Seller’s Disclosure Statement

Property Address 23411 Lakeview Drive

Street

Purpose of Statement: This statement is a disclosure of the condition of the property In compliance with

sure of the condition and information concerning the property,

Edwardsbur; MICHIGAN
Cit ’ Village or Township

the eller Disclosure Act. This statement Is a discto-

known by the Seller. Unless otherwise advised, the Seller does not possess any expertise in con-

struction, architecture, engineering or any other specific area related to the construction or condition of the im irovements on the property or the land, Also,
unless otherwise advised, the Seller has not conducted any Inspection of generally inaccessible areas such a . the foundation or roof. This statement is not a
warranty of any kind by the Sellar or by any Agent representing the Saller in this transaction, and is nm ta substitute for any Inspections or warranties

the Buyer may wish to obtain.

Selier’s Disclosure: The Seller discloses the following information with the knowled

ge that even though this is.n it a warranty, the Seller specifically makes the

following representations based on the Seller's knowledge at the signing of this decument. Upon receiving this st tement from the Seller, the Sellers Agent is
required to provide a copy to the Buyer or the Agent of the Buyer. The Seller authorizes its Agent(s) to provide a vopy of this statement to any prospective Buyer in

connection with any actual or anticipated sale of property, The following are representations made solely by the £
if any. THIS INFORMATION IS A DISCLOSURE ONLY AND IS NOT INTENDED TO BE PART OF AK

Agent(s),

instructions to the Seller: (1) Answer ALL
tional space is required. (4) Complete this form

eller and are not the representations of the Sellers
¥ CONTRACT BETWEEN BUYER AND SELLER,

questions, (2) Report known conditions affecting the property, (3) \ttach additional pages with your signature if addi-
yourself. (5) If some items do not apply to your property,

check NOT AVAILABLE. If you do not know the facts,

check UNKNOWN, FAILURE TO PROVIDE A PURCHASER WITH A SIGNED DISCLOSURE STATEMENT W LL ENABLE A PURCHASER TO TERMINATE AN

OTHERWISE BINDING PURCHASE AGREEMENT.

Appilances/Systems/Services: The items below are in working order. (The items listed below are included in the sale of the Property only if the purchase

agreement so provides.)

 

Yes No Unknown

Not
Available
Dishwasher
Hood/fan

TV antenna, TV rotor oO
& controls

Garage door opener &
remote control

Alarm

Intercom

vacuum

Attic fan

Pool heater, wall liner
&

Microwave

Trash

Ceiling fan

Sauna/hot tub

i

Explanation (attach additional sheets if necessary): (Qui Spe it khey-

 

conditions, Improvements and additional Information:

Property c
1. ‘Basement/Crawispace: Has there been evidence of water?

If yes, please explain:

No

Not
Available

Yes Unknown

Washer

Dryer

Lawn sprinkler system
Water heater
Plumbing system

 

 

 

 

Water softener/
conditioner

 

Well & pump

 

Septic Tank &
drain field Sawer

 

Sump pump

 

City water system

 

City sewer system

 

Central air conditioning

 

Central heating system

 

Wall furnace

 

Humidifier

 

Electronic air fitter
Solar heating system

 

 

Fireplace & chimney

 

 

 

Wood burning system

 

 

Syslew (s ‘ia shale laa any wermnlel’

‘ON

yes

 

2 Insulation: Describe, if known: ig wap we
Urea formaldehyde Foam Insulation (UFFI) is installed?
3. Roof: Leaks?
Approximate age ifknown: 4 bog pw «
4. Well: Type of well (depth/diameter, age and repair history, if known):
Has the water been tested?
If yes, date of last report/results:

anknown ___ [et __

yes. MH no tt
yes no

yes_{] ono [4

wn Knew w

 

Septic tanks/drain fields: Condition, if known: 4 ty

NO”

Any known problems? 9 slpwers ¢ 2 teileta
8. Electrical system: Any known problems? _ wzo

9. History of infestation, if any: (termites, carpenter ants, atc.) wo

Sew el

Heating system: Typs/approximate age:_ lee ; I ¢ diate Weet
Plumbing system: Type: copper galvanized other__LJ '
B re

nag en ow? ¥\

s

ul

 

 

 

le)

 

 

 

 

Seller's Initials

 

  

dotloap verifie

 

  

 

®Suyer's initials Page 1 of 2
dotiogp véritied lev. 1/06

 
Ca

dotloop signature verification: iis cesay¥e eD

  

:19-04258-swd Doc #:112 Filed: 10/25/19 Page 26 of 30

Seller’s Disclosure Statement

Property Address: 23411 Lakeview Drive Edwardshurg MICHIGAN
Street City, Vill ge or Township

10, Environmental problems: Are you aware of any substances, materials or products that may be an :nvironmental hazard such as, but not limited to,
asbestos, radon gas, formaldehyde, lead-based paint, fuel or chemical storage tanks and contaminated oil on Pree

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

unknown yes_C) rno_[)

If yes, please explain: a
11. Flood Insurance: Do you have flood insurance on the property? unknown yes_ LJ no_[T
12. Mineral Rights: Do you own the mineral rights? unknown yes_[] no_[]
Other items: Are you aware of any of the following:
1. Features of the property shared in common with the adjoining landowners, such as walls, fences,

roads and driveways, or other features whose Use or responsibility for maintenance may have an S

effect on the property? unknown ft _ yest no
2. Any encroachments, easements, zoning violations or nonconforming uses? unknown, yes, no C
3. Any “common areas” (facilities like pools, tennis courts, walkways, or other areas co-owned with

others), or a homeowners’ association that has any authority over the property? unknown,_[ 1 yes_ [1] no
4. Structural modifications, alterations, or repairs made without necessary permits or licensed

contractors? unknown _[] yes_[]__ no
5, Settling, flooding, drainage, structural, or grading problems? unknown. yes. | | no.
6. Major damage to the property from fire, wind, floods, or landslides? unknown yes. no
7. Any underground storage tanks? unknown, yes no.
8. Farm or farm operation in the vicinity; or proximity to a landfill, airport, shooting range, etc. unknown_[] yes_ TT} no_ Et
9. Any outstanding utility assessments or fees, Including any natural gas main extension surcharge? unknown_[] yes_ (J no_ [yt _
10. Any outstanding municipal assessments or fees? unknown, yes. no i
11. Any pending litigation that could affect the property or the Seller's right to convey the property? unknown, yes. no
if the answer to any of these questions is yes, please explain. Attach additional sheets, if necessary:
The Seller has lived in the residence on the property from Meat (data) ti (date).
The Seller has owned the property since oS ac. €¢, 2elQ (date).

 

The Seller has indicated above the condition of all the items based on information known to the Seller. | any changes. occur in the structural/mechanical
appliance systems of this property from the date of this form to the date of closing, Seller wil immediately c sclose the changes to Buyer. In no event shall the
parties hold the Broker liable for any representations not directly made by the Broker or Broker's Agent.

Seller certifies that the information In this statement is true and correct to the best of Seller's knowledge as ¢ ‘ the date of Seller's signature.

BUYER SHOULD OBTAIN PROFESSIONAL ADVICE AND INSPECTIONS OF THE PROPERTY TO MOR : FULLY DETERMINE THE CONDITION OF THE
PROPERTY. THESE INSPECTIONS SHOULD TAKE INDOOR AIR AND WATER QUALITY INTO ACCOUN’ , AS WELL AS ANY EVIDENCE OF UNUSUALLY
HIGH LEVELS OF POTENTIAL ALLERGENS INCLUDING, BUT NOT LIMITED TO, HOUSEHOLD MOLD, § ILDEW AND BACTERIA.

BUYER IS ADVISED THAT CERTAIN INFORMATION COMPILED PURSUANT TO THE SEX OFFENDERS REGISTRATION ACT, 1994 PA 295, MCL 28.721
TO 28.732 IS AVAILABLE TO THE PUBLIC. BUYERS SEEKING SUCH INFORMATION SHOULD CONTA ‘T THE APPROPRIATE LOCAL LAW ENFORCE-
MENT AGENCY OR SHERIFF'S DEPARTMENT DIRECTLY.

BUYER [S ALSO ADVISED THAT THE STATE EQUALIZED VALUE OF THE PROPERTY, PRINCIPAL RESIE ENCE EXEMPTION INFORMATION AND OTHER
REAL PROPERTY TAX INFORMATION IS AVAILABLE FROM THE APPROPRIATE LOCAL ASSESSOR'S OFFICE. BUYER SHOULD NOT ASSUME THAT
BUYER’S FUTURE TAX BILLS ON THE PROPERTY WILL BE THE SAME AS THE SELLER’S PRESENT T: X BILLS. UNDER MICHIGAN LAW, REAL PROP-
ERTY TAX OBLIGATIONS CAN CHANGE SIGNIFICANTLY WHEN PROPERTY IS TRANSFERRED,

 

 

Seller (a OZ en Date {Oo / {

 

 

 

 

 

 

 

 

 

 

Seller Date
“er = Sen EL
Buyer Go onithan 1 a ebCiM BBAR-CV6H-PHGOABPE | Date __ Time
Buyel 4 dotloop verified Date Time
uy A Scum WOSP-LOSK2MMIL-HV2H Te
Disc > sociation of REALTORS®. Please review bt :h the form and details of the particular transaction

to ensure that each section is appropriate for the transaction. The Michigan Association of REALTORS® is not responsible for use or misuse of the form for
misrepresentation for for warranties made in connection with.the form.

PAGE 2 OF 2
Rev. 1/06
dotlaop signature verification: citys u's

,€ase:19-04258-swd Doc #112 Filed: 10/25/19 Page 27 of 30

 

 

[R LEAD-BASED PAINT SELLER’S DISCLOSUR ? FORM
23411 Lakeview Drive Edw rdsburg MI
Street Address City, Village Township State
Lead Warning Statement

Every purchaser of any interest in residential real property on which a residential dw: lling was built prior to 1978 is
notified that such property may present exposure to lead from lead-based paint that n ay place young children at risk
of developing lead poisoning. Lead poisoning in young children may produce permai ent neurological damage,
including learning disabilities, reduced intelligence quotient, bchavioral problems, an | impaired memory. Lead
poisoning also poses a particular risk to pregnant women. The seller of any interest i1 residential real property is
required to provide the buyer with any information on lead-based paint hazards from -isk assessments or inspections
in the seller's possession and notify the buyer of any known lead-based paint hazards A risk assessment or inspection
for possible lead-based paint hazards is recommended prior to purchase.

 

I. Sejler’s Disclosure (initial)

 

 

ye (a) Presence of lead-based paint and/or lead-based paint hazards (check one be ow):

 

 

©] Known lead-based and/or lead-based paint hazards are present in the ousing (explain):

 

or

 

 

 

 

 

@ Seller has no knowledge of lead-based paint and/or lead-based hazarc ; in the housing.

Vv
yp

(b) Records and reports available to the seller (check one below):

 

 

{J Seller has provided purchaser with all available records and reports p riaining to lead-based paint
and/or lead-based paint hazards in the housing (list documents below :

 

or

 

 

 

2 Seller has no reports or records pertaining to lead-based paint and/or ead-based paint hazards in the
housing,
Seller certifies that to the best of his/her knowledge, the Seller’s statement above are tn e and accurate.

 

pate:|_ of, [77 Fas ac

 

Date: |
Seller

 

Hi. Agent’s Acknowledgment (initial)

h we Agent has informed the seller of the seller's obligations under 42 U.S.C. 4852 d and is aware of his/her
responsibility to ensure compliance.
Agent certifies that to the best of his/her knowledge, the Agent’s statement above is tru : and accurate.

 

 

 

 

Date:| foiliag trimer beater!

Agent

 

ILL. Purchaser’s Acknowledgment (initial)

 

Ge

10/15/41
32 PM EDT:
d

40/15/19

JE

10/15/14

dotloop verified

AS
H15/19
AS

10/45/19

LE c) Purchaser has (check one below):

Ka) Purchaser has received copies. of all information listed above.

 

b) Purchaser has received the federally approved pamphlet Protect Your Fami y From Lead In Your Home.

Tas PM EDT (1 Received a 10-day opportunity (or other mutually agreed upon perio: ) to conduct a risk assessment or

dotioop verified ‘ . .
° or inspection of the presence of lead-based paint or lead-based hazards;

M/] Waived the opportunity to conduct a risk assessment or inspection fi r the presence of lead-based paint
and/or lead-based paint hazards.
Purchaser certifies to the best of his/her knowledge, the Purchaser's statements above < ‘e true and accurate.

 

 

dotloop veried
D 5 [Peart 7ocame 40/15/19 1:32 PM EDT |
ate: AYEN-DDGE-UIKO-SEKN

 

 

 

Uiagatinn aa Purchase
Dat EDT.

 

Purchaser

 

FORM L-3, ©1996 Michigan Association of REALTORS®, 10/96

 

 
_ €a8e;19-04258-swd Doc #:112 Filed: 10/25/19 Page 28 of 30

dotloop signature verification: «

Disclosure Regarding Real Estate f=]

REALTOR Agency Relationships

 

EQUAL HOUSING
OPPORTUNITY

Before you disclose confidential information to a real estate licensee regarding a real estate transaction, you should understand
what type of agency relationship you have with that licensee. A real estate transaction is a transaction involving the sale or
lease of any legal or equitable interest in real estate consisting of not less than 1 ot not more than 4 residential dwelling units or
consisting of a building site for a residential unit on either a lot as defined in section 102 of the land division act, 1967 PA 288,
MCL 560.102, or a condominium unit as defined in section 4 of the condominium act, 1978 PA 59, MCL 559.104.

(1) An agent providing services under any service provision agreement owes, at a minimum, the following duties to the client:
(a) The exercise of reasonable care and skill in representing the client and carrying out the responsibilities of the agency
relationship.
(b) The performance of the terms of the service provision agreement.
(c) Loyalty to the interest of the client.
(d) Compliance with the laws, rules, and regulations of this state and any applicable federal statutes or regulations.
(e) Referral of the client to other licensed professionals for expert advice related to material matters that are not within the
expertise of the licensed agent.
(f) An accounting in a timely manner of all money and property received by the agent in which the client has or may have
an interest.
(g) Confidentiality of all information obtained within the course of the agency relationship, unless disclosed with the
client’s permission or as provided by law, including the duty not to disclose confidential information to any licensee
who is not an agent of the client.

(2) A real estate broker or real estate salesperson acting pursuant to a service provision agreement shall provide the following
services to his or her client:
(a) When the real estate broker or real estate salesperson is representing a seller or lessor, the marketing of the client’s
property in the manner agreed upon in the service provision agreement.
(b) Acceptance of delivery and presentation of offers and counteroffers to. buy, sell, or lease the client’s property or the
property the client seeks to purchase or lease.
(c) Assistance in developing, communicating, negotiating, and presenting offers, counteroffers, and related documents or
notices until a purchase or lease agreement is executed. by all parties and all contingencies are satisfied or waived.
(d) After execution of a purchase agreement by all parties, assistance as necessary to complete the transaction under the
terms specified in the purchase agreement.
(e) Fora broker or associate broker who is involved at the closing of a real estate or business opportunity transaction
furnishing, or causing to be furnished, to the buyer and seller, a complete and detailed closing statement signed by the
broker or associate broker showing each party all receipts and disbursements affecting that party.

Michigan law requires real estate licensees who are acting as agents of sellers or buyers of real property to advise the potential
sellers or buyers with whom they work of the nature of their agency relationship.

SELLER’S AGENTS

A seller’s agent, under a listing agreement with the seller, acts solely on behalf of the seller. A seller can authorize a seller’s
agent to work with subagents, buyer’s agents and/or transaction coordinators. A subagent of the seller is one who has agreed to
work with the listing agent, and who, like the listing agent, acts solely on behalf of the seller. Seller’s agents and their
subagents will disclose to the seller known information about the buyer which may be used to the benefit of the seller.

Individual services may be waived by the seller through execution of a limited service agreement. Only those services set forth
in paragraph (2)(b), (c), and (d) above may be waived by the execution of a limited service agreement.

BUYER’S AGENTS

A buyer’s agent, under a buyer’s agency agreement with the buyer, acts solely on behalf of the buyer. A subagent of the buyer
is one who has agreed to work with the buyer’s agent-with who, like the buyer’s agent, acts solely on behalf of the buyer.
Buyer’s agents and their subagents will disclose to the buyer known information about the seller which may be used to benefit
the buyer.

Individual services may be waived by the buyer through execution of a limited service agreement. Only those services set
forth in paragraph (2)(b), (c), and (d) above may be waived by the execution of a limited service agreement.

 

 

 

 

 

SOK Seller’s Initials Je | LF ‘Buyer's Initials
10/17/19, 70/15/19 40/15/19
33 AM EDT. 4:32 PM EDT 1:23 PM EDT

1
dotioop verified dotloop verified dotloop verified Page lof2
wo AS@;19-04258-swd Doc #112 Filed: 10/25/19 Page 29 of 30

dotloop signature verification: <if;

Disclosure Regarding Real Estate Agency Relationships
DUAL AGENTS

A real estate licensee can be the agent of both the seller and the buyer in a transaction, but only with the knowledge and
informed consent, in writing, of both the seller and the buyer. In such a dual agency situation, the licensee will not be able to
disclose all known information to either the seller or the buyer. As a dual agent, the licensee will not be able to provide the full
range of fiduciary duties to the seller or the buyer. The obligations of a dual agent are subject to any specific provisions set
forth in any agreement between the dual agent, the seller and the buyer.

TRANSACTION COORDINATOR

A transaction coordinator is a licensee who is not acting as an agent of either the seller or the buyer, yet is providing
services to complete a real estate transaction. The transaction coordinator is not an agent for either party and therefore owes no
fiduciary duty to either party.

DESIGNATED AGENCY

A buyer or seller with a designated agency agreement is represented only by agents specifically named in the agreement, Any
agents of the firm not named in the agreement do not represent the buyer or seller. The named “designated” agent acts solely
on behaif of his or her client and may only share confidential information about the client with the agent’s supervisory broker
who is also named in the agreement. Other agents in the firm have no duties to the buyer or seller and may act solely on behalf
of another party in the transaction.

LICENSEE DISCLOSURE
REALTOR hereby discloses the following relationship:
(check one from each column)

with the BUYER with the SELLER

(2) Buyer’s Agent © Seller’s Agent

(2) Buyer’s Agent - Limited Service Agreement (D Seller’s Agent — Limited Service Agreement
@) Dual Agent AND Dual Agent

(D Transaction Coordinator (© Transaction Coordinator

(None of the Above (©) None of the Above

AFFILIATED LICENSEE DISCLOSURE (Check one)
[_ Check here if acting as a designated agent. Only the licensee’s broker and a named supervisory broker have the same
agency relationship as the licensee named below. If the other party in a transaction is represented by an affiliated licensee, then
the licensee’s broker and all named supervisory brokers shall be considered disclosed consensual dual agents.

7_ Check here if not acting as a designated agent. All affiliated licensees have the same agency relationship as the licensee
named below.

Further, this form was provided to the buyer or seller before disclosure of any confidential information.

 

 

 

 

 

 

dotloap verified
FeanceePimier Joerg tant
Licensee Date
Licensee Date
ACKNOWLEDGMENT

By signing below, the parties acknowledge that they have received and read the information in this agency disclosure statement
and acknowledge that this form was provided to them before the disclosure of any confidential information specific to the
potential sellers or buyers. THIS IS NOT A CONTRACT.

The undersigned [] Does _ Does Not have an agency relationship with any other real estate licensee.

If any agency relationship exists, the undersigned is represented as a_[] Seller_[ Buyer.

 

 

 

 

 

 

dotloop verified dotloop verified
: 10; :
[Caney Kha POSE ED | | Poeatlan 7 toc REL
Potential Buyer/Seller (circle one) Potential Buyer/Seller (circle one) Date
Oo oO

Copyright June 2008 by the Southwestern Michigan Association of REALTORS®, Inc.

Use of this form by non-members is strictly prohibited. dotloon verified
-  SCptuMe 40/15/19 1:23 PM EDT
Lindsay K 9OBI-AGES-QZUK-DSWS Page 2 of 2

 

 

 

 
dotloop signature verification: «tig: «

wo €ase;19-04258-swd Doc #:112 Filed: 10/25/19 Page 30 of 30

 

 

 

 

REALTOR DUAL AGENCY AGREEMENT cepa ene
1. At Home Realty Group
2. REALTOR®/Brokerage Firm
3. Francee Foster Francee Foster
4. Listing REALTOR® Selling REALTOR®
5. Nancy L. Khan Jonathan T Slocum and Lindsay A Slocum
6. Seller Buyer
7. Property Address: 23411 Lakeview Drive, Edwardsburg, MI 49112

10.
11.
12.
13.

14,

17.
18,

19.
20.
21.

22.
23.

24,
25.
26.
27.
28.

29.
30.
31.

32.
33,

34,
35.

 

Seller and Buyer acknowledge that in connection with the possible sale/purchase of the Property, the above
REALTOR®/Brokerage Firm hereinafter referred to as “Broker” will be acting as a disclosed consensual dual
agent of both the Seller and Buyer. When the Broker acts as a disclosed consensual dual agent neither the Seller
or the Buyer will receive the full range of fiduciary duties. While both the Seller and the Buyer give up their
rights to undivided loyalty and receive only limited duties of disclosure, obedience and confidentiality, the

Broker shall:

* Work equally for both parties to complete the transaction

* Keep confidential to each party all facts that may influence either party’s decision to

make or accept an offer to purchase

* Prepare offers and counter-offers as an intermediary rather than as an active negotiator

for either party

* Keep confidential the motivations of each party

* Keep confidential each party’s willingness to modify the price or terms of any offer to purchase

* Be accountable and exercise reasonable care, as may be required to complete a transaction

* REALTOR®/Broker will preserve all confidential information obtained during any prior agency
relationship and will not use such confidential information to the detriment of the former client

Notwithstanding the terms of any contract between Broker and Seller or Buyer as provided above, Seller and
Buyer hereby release Broker from any fiduciary duties inconsistent with the terms of this Dual Agency
Agreement. The Seller and the Buyer, and each of them individually, hereby waive any claims, of whatever
name or nature, due to conflicts of interest, now existing or hereafter arising, from such Dual Agency, except as

expressly provided herein.

Seller and Buyer acknowledge and agree that all terms for compensation of the Broker remain in full force and
effect. The undersigned Seller and Buyer hereby give fully-informed consent to the Broker and their agent(s) to
act as a disclosed consensual dual agent in the above referenced transaction.

 

dotloop verified

 

dotloop verified

 

 

 

 

 

 

 

 

 

Vleny ok Kean Mesasuicainne one
Seller Signature Date
Seller Signature Date

Copyright June 2009 by. the Southwestern Michigan Association of REALTORS®, Inc.
Use of this form by non-members is strictly prohibited.

10/15/19 1:32 PM EDT
Ponaithan Co lbcim: BUD2-DKAY-DIXT-TZ7G
Buyer Signature. Date
dotloop verified
| Aindaay G Stacumi: 10/15/19 1:23 PM EDT
5MBH-Y4K8-DEKN-NLQO
Buyer Signature Date

 
